Title: From Benjamin Franklin to Vergennes, 24 July 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


          
            à Passy ce 24. Juillet 1783.
          
          M. Franklin a l’honneur d’envoyer à Monsieur Le Comte de Vergennes un
            Exemplaire des Constitutions des Etats-Unis de l’Amerique qu’il le prie de vouloir bien
            accepter.
          M. Franklin prend la Liberté d’envoyer en même tems, ceux destinés pour le Roi et la
            Famille Royale; et il prie Monsieur le Comte de Vergennes, de vouloir bien les faire
            parvenir à leur Destination, suivant la Forme qui lui paroitra convenable.
         
          Notations: M franklin. Etats Unis /
            1783. 24. Juillet. / Rep
        